UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1114



CRYSTAL O. SABROWSKI,

                                              Plaintiff - Appellant,

          versus


ALBANI-BAYEUX, INCORPORATED;    ERIN   LITAKER;
ROBERT RICHARDSON,

                                            Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-02-728-1)


Submitted:   January 31, 2005           Decided:    February 25, 2005


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard W. Rutherford, RUTHERFORD AND ASSOCIATES, Raleigh, North
Carolina, for Appellant. Robert E. Sheahan, ROBERT E. SHEAHAN &
ASSOCIATES, High Point, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Crystal O. Sabrowski appeals from the judgment of the

district court dismissing her complaint for failure to state a

claim upon which relief can be granted.             Finding no error, we

affirm.

           This court reviews dismissals for failure to state a

claim de novo.     Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134

(4th Cir. 1993).    Dismissal under Rule 12(b)(6) is inappropriate

unless it appears beyond doubt that the plaintiff can prove no set

of facts to support her allegations.           Revene v. Charles County

Comm’rs, 882 F.2d 870, 872 (4th Cir. 1989) (citations omitted).

Thus, when considering the propriety of a dismissal, we accept the

factual   allegations   in   the   complaint   as   true   and   afford   the

plaintiff the benefit of all reasonable inferences that can be

drawn from those allegations.       Mylan Labs., 7 F.3d at 1134.

           Sabrowski first claims that the district court erred in

dismissing her claims of intentional and negligent infliction of

emotional distress. In North Carolina, to recover under a claim of

intentional infliction of emotional distress, “a plaintiff must

prove ‘(1) extreme and outrageous conduct, (2) which is intended to

cause and does cause (3) severe emotional distress to another.’”

Beck v. City of Durham, 573 S.E.2d 183, 190-91 (N.C. Ct. App. 2002)

(quoting Dickens v. Puryear, 276 S.E.2d 325, 335 (N.C. 1981)).             To

give rise to liability, the conduct must be “so outrageous in


                                   - 2 -
character and so extreme in degree, as to go beyond all possible

bounds of decency, and . . . be regarded as atrocious and utterly

intolerable in a civilized community.” Keziah v. W.M. Brown & Son,

Inc., 888 F.2d 322, 327 (4th Cir. 1989) (quoting Hogan v. Forsyth

Country Club, 340 S.E.2d 116, 123 (N.C. Ct. App. 1986)).

             We have reviewed the record as well as the supporting

caselaw contained in Sabrowski’s brief.         Taking her allegations at

face value, as we must at this stage of the proceedings, see Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993), we

cannot conclude that Defendants’ conduct was so outrageous or

extreme as to give rise to liability under North Carolina law.*

Accordingly we deny this claim.

             Sabrowski next assigns error to the district court’s

dismissal of her wrongful discharge claim.          As a general rule in

North Carolina, an at-will employee has no claim for wrongful

discharge.      See Lorbacher v. Housing Auth. of Raleigh, 493 S.E.2d

74, 79 (N.C. Ct. App. 1997); see also Guy v. Travenol Labs., Inc.,

812 F.2d 911, 912-15 (4th Cir. 1987).         Although the North Carolina

courts   have    expressed   a   limited    willingness   to   recognize   an

exception to the at-will employment doctrine for reasons of public

policy, see id., those exceptions have been “designed either to

prohibit status-based discrimination or to insure the integrity of


     *
      We also agree with the district court that Sabrowski’s
characterization of Defendants’ intentional acts cannot establish
a cause of action for negligent infliction of emotional distress.

                                    - 3 -
the judicial process or the enforcement of the law.” Kurtzman, 493

S.E.2d at 423.       In determining what is or is not public policy, the

courts look to the “policy declarations contained in the North

Carolina General Statutes.”          Amos v. Oakdale Knitting Co., 416

S.E.2d 166, 169 (N.C. 1992).

           Sabrowski has not identified, and we have not found, any

North Carolina authority establishing a public policy that shields

one’s medical records from her employer.           As a consequence, we

cannot conclude that Sabrowski’s discharge was done in violation of

North Carolina’s public policy.

           Finally, Sabrowski assigns error to the district court’s

dismissal of her invasion of privacy claim.        North Carolina courts

recognize an invasion of privacy claim only in those circumstances

where   one    (a)    appropriates   another’s   name   or   likeness,   or

(b) intrudes into the seclusion of one’s private affairs.                See

Hall v. Post, 372 S.E.2d 711, 713-14 (N.C. 1988).            Although the

disclosure of one’s private personnel files and medical records

amounts to a per se intrusion into seclusion if the records contain

sensitive materials, see Toomer v. Garrett, 574 S.E.2d 76 (N.C. Ct.

App. 2002), Sabrowski can point to no disclosure of her medical

records.      Indeed, the record indicates that Sabrowski’s employer

never had access to, much less disclosed, her medical records.

Accordingly, this claim is meritless.




                                     - 4 -
          We   affirm   the   judgment    of   the   district   court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 5 -